_ BE PUBLISHED

              $5uprrittr        (Eouti of 1,fi
                             2014-SC-000041-KB


KENTUCKY BAR ASSOCIATION
                                                    EAT       [
                                                                  -k-ract-
                                                                  t          4 Z.N.4N.C_,c.043a4c-
                                                                             MOVANT



V.                           IN SUPREME COURT



TRAVIS OLEN MYLES, JR.                                                RESPONDENT



                             OPINION AND ORDER

      The Board of Governors ("Board") of the Kentucky Bar Association

("KBA") recommends this Court suspend Travis 0. Myles, Jr. from the practice

of law for sixty-one (61) days, consecutive to any other discipline. Finding

sufficient cause to do so, we adopt the Board's recommendation. Myles, whose

KBA number is 87300 and whose bar roster address is 1009 Dixon Averiue,

Louisville, Kentucky 40217, was admitted to the practice of law in the

Commonwealth of Kentucky on October 2, 1998.

      Travis Myles represented Karen Lewis on a civil claim against Cigna

Insurance Company. After Ms. Lewis experienced difficulty in communicating

with Myles, she asked that he return her client file so that she could retain new

counsel to represent her. Myles failed to respond to her request, prompting

Ms. Lewis to make a complaint to the Office of Bar Counsel ("OBC") of the

Kentucky Bar Association. On August 13, 2012, the OBC wrote to Myles

requesting confirmation of his return of Ms. Lewis's file. Myles e-mailed Bar
Counsel on August 31, stating that he had "Wust sent a copy of the [Lewis] file

certified mail." However, subsequent contact with Ms. Lewis established that

Myles had not sent the file to her despite his assurances to the contrary.

      Pursuant to Supreme Court Rule ("SCR") 3.185, 1 the Inquiry Commission

issued a private admonition for Myles's violation of SCR 3.130-1.16(d) for

failing to promptly return Ms. Lewis's file, and of SCR 3.130-8.1(b) for failing to

respond to the OBC's request that the file be returned. The admonition was

conditioned upon Myles's compliance with the Inquiry Commission's order to

provide Ms. Lewis with her file within twenty days of the issuance of the

October 22, 2012 order. Myles never responded to letters from the OBC

requesting acknowledgement of receipt of the conditional admonition within the

directed time frame. On December 4, 2012, Myles acknowledged receipt of the

Inquiry Commission's order by e-mail, further stating that he would confirm

the return of the Lewis file by the following week. However, Ms. Lewis

confirmed on January 9, 2013 that she had not received any documents from

Myles.

         On February 25, 2013, the Inquiry Commission issued a complaint

based on Myles's failure to comply with the conditions set forth in the October

private admonition. The two-count charge alleged that Myles violated SCR

       1 SCR 3.185 provides, in pertinent part: "After a complaint against an attorney
for unprofessional conduct is investigated and a response filed, the Inquiry
Commission may direct a private admonition, with or without conditions, to the
attorney if the acts or course of conduct complained of are shown not to warrant a
greater degree of discipline. The attorney so admonished may, within twenty (20) days
from the date of the admonition, reject such admonition and request that a charge be
issued and filed as is provided by Rule 3.190; whereupon, the issues shall be
processed under the applicable rules."

                                           2
3.130-3.4(c) when he knowingly disobeyed an obligation to a tribunal, 2 and

SCR 3.130-8.1(b) by failing to respond to a lawful demand for information from

a disciplinary authority. After attempts to serve the complaint by certified mail

failed, Myles was served by the Jefferson County Sheriff on April 10, 2013.

Myles did not respond to the complaint, and the case was submitted to the

Board of Governors ("the Board") pursuant to SCR 3.210(1). 3

       The Board found that Myles's conduct gave rise to violations of SCR

3.130-3.4(c) and SCR 3.130.8.1(b). By an unanimous vote of 18-0, the Board

found Myles guilty of both counts of misconduct set forth in the Inquiry

Commission's charge. In determining the appropriate discipline to propose, the

Board considered Myles's past discipline which included a 181-day probated

suspension that was subsequently revoked, 4 and a public reprimand. The

Board voted 18-0 to recommend a suspension of Myles's license to practice law

for a period of 61-days, consecutive to any other discipline, and payment of

costs of the proceedings.

       Upon review of the Board's recommendation, we find that the proposed

discipline is appropriate and is supported by this Court's previous decisions.

In Kentucky Bar Association v. Quesinberry, this Court imposed a 61 day       -




 suspension per the Board's recommendation in a case where an attorney failed

       2 In this case, the Inquiry Commission is a "tribunal" as authorized to issue
private admonitions pursuant to SCR 3.185.
       3 SCR 3.210(1) provides: "If no answer is filed after a Respondent is notified, the
 Inquiry Commission shall order the record, together with such investigative evidence
 as may have been obtained, to be submitted to the Board."
       4 See Myles v. Kentucky Bar Association, 289 S.W.3d 561 (Ky. 2009); Myles v.
 Kentucky Bar Association, 366 S.W.3d 919 (Ky. 2012).

                                             3
to properly handle a client's case and then failed to respond to the Inquiry

Commission's request for information. 245 S.W.3d 196. The attorney in

Quesinberry had a prior disciplinary history similar to Myles.    Id. at 196; see

also Kentucky Bar Association v. Miniard, 289 S.W.3d 191 (Ky. 2009). It is

apparent that throughout the OBC and the Inquiry Commission's processing of

this matter, Myles has persisted in failing to appropriately respond to lawful

inquiries. When he did correspond with the OBC and the Inquiry Commission,

his assurances were later proven to be false. Given Myles's conduct and also

considering his disciplinary history, a 61-day suspension is appropriate. We

agree with the Board's findings and hereby adopt its recommendation.

      Therefore, it is hereby ORDERED that:

       1. Travis 0. Myles, Jr. is suspended from the practice of law in this

Commonwealth for sixty-one (61) days to be served consecutive to any other

discipline, effective upon the date of entry of this Order;

       2. Pursuant to SCR 3.450, Myles is directed to pay all costs associated

with these disciplinary proceedings, in the amount of $233.39 for which

execution may issue from this Court upon finality of this Opinion and Order;

and

       3. Pursuant to SCR 3.390, Myles shall, within ten (10) days from the
                       .




 entry of this opinion and order, provide written notice to his clients of his

 inability to represent them; provide written notice to all courts in which he has

 matters pending of his suspension from the practice of law; and furnish copies

 of all letters of notice to the Executive Director of the Kentucky Bar


                                          4
Association. Furthermore, to the extent possible, Myles shall immediately

cancel and cease any advertising activities in which he is engaged.

      All sitting. All concur.

      ENTERED: April 17, 2014.




                                         5